NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT



JOHNATHAN BERRY,                             )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-1861
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed October 24, 2018.

Appeal from the Circuit Court for Pinellas
County; Frank Quesada, Judge.

Howard L. Dimmig, II, Public Defender,
and Nicholas Martino, Special Assistant
Public Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Cerese Crawford Taylor
and Bilal Ahmed Faruqui, Assistant
Attorneys General, Tampa, for Appellee.



PER CURIAM.


             Affirmed.


BLACK, LUCAS, and ATKINSON, JJ., Concur.